Name: 2009/394/EC: Council Decision of 18Ã May 2009 establishing the position to be adopted, on behalf of the Community, within the International Sugar Council as regards the extension of the International Sugar Agreement 1992
 Type: Decision
 Subject Matter: beverages and sugar;  European construction;  international trade;  international affairs
 Date Published: 2009-05-20

 20.5.2009 EN Official Journal of the European Union L 124/64 COUNCIL DECISION of 18 May 2009 establishing the position to be adopted, on behalf of the Community, within the International Sugar Council as regards the extension of the International Sugar Agreement 1992 (2009/394/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the second subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: The International Sugar Agreement 1992 was concluded by the Community by Council Decision 92/580/EEC (1) and entered into force on 1 January 1993 for a period of three years until 31 December 1995. Since then, it has been regularly extended for further periods of two years. That Agreement was last extended by decision of the International Sugar Council in May 2007 and remains into force until 31 December 2009. A further extension is in the interest of the Community. The Commission, which represents the Community in the International Sugar Council, should therefore be authorised to vote in favour of such extension, HAS DECIDED AS FOLLOWS: Sole Article The Community's position within the International Sugar Council shall be to vote in favour of the extension of the International Sugar Agreement 1992 for a further period up to two years. The Commission is hereby authorised to express this position within the International Sugar Council. Done at Brussels, 18 May 2009. For the Council The President J. KOHOUT (1) OJ L 379, 23.12.1992, p. 15.